OPINION OF THE COURT
PER CURIAM.
This appeal from the district court’s dismissal of a claim for damages and injunctive and declaratory relief under 42 U.S.C. § 1983 requires us to consider whether the complaint stated a claim upon which relief could be granted. Plaintiff-appellants are landlords who alleged that the Philadelphia courts’ failure to give priority to processing eviction claims was an abridgment of the landlords’ rights to due process. After considering all of appellants’ contentions, we endorse the reasoning and conclusions expressed by the Honorable Louis H. Poliak in his opinion in Multi-Family Council v. Municipal Court, 541 F.Supp. 139 (E.D.Pa.1982).
Accordingly, the judgment of the district court will be affirmed.